Electronically Filed
                                                          Supreme Court
                                                          SCWC-30467
                                                          12-JUL-2013
                                                          02:31 PM



                              SCWC-30467

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           DONNA THOMAS, Petitioner/Plaintiff-Appellant,

                                  vs.

    GERALD C. STERNS; STERNS, WALKER & LODS; GERALD C. STERNS,
   PROFESSIONAL CORPORATION; STERNS AND WALKER, A PARTNERSHIP,
                 Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30467; CIV. NO. 09-1-0276)

                                 ORDER
 (By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of the Application for Writ of

Certiorari by Plaintiff-Appellant Donna Thomas,

           IT IS HEREBY ORDERED that the application is deemed

rejected as of July 10, 2013.     See HRS § 602-59(c).

           DATED:   Honolulu, Hawai#i, July 12, 2013.

David J. Gierlach                  /s/ Mark E. Recktenwald
and Candace Kwon,
for petitioner                     /s/ Paula A. Nakayama

Kenneth S. Robins,                 /s/ Simeon R. Acoba, Jr.
John-Anderson L. Meyer,
and Sergio Rufo,                   /s/ Sabrina S. McKenna
for respondents
                                   /s/ Richard W. Pollack